Citation Nr: 1544205	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for craniopharyngioma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Indianapolis, Indiana, currently has jurisdiction over the Veteran's file.  

On his January 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In accordance with his request, a Board video-conference hearing was scheduled for June 2015 and notice of the scheduled hearing was sent to the Veteran's address of record; however, in June 2015, the Veteran's representative submitted a statement indicating that the Veteran would be unable to attend the hearing, as he is unable to drive.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated from September 1999 to May 2013, which have not been considered by the Agency of Original Jurisdiction (AOJ).  Notably, the Veteran has not waived initial AOJ consideration of this evidence and the substantive appeal in this case was received prior to February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304(c) (2015).  Nevertheless, because the matter on appeal is being remanded for further development, the AOJ will have the opportunity to consider such records in the readjudication of his claim such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remainder of the documents in the Virtual VA claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for craniopharyngioma, which is a brain tumor.  The Veteran and his spouse have consistently submitted statements indicating that physicians had informed them that, while they were not sure when his tumor started growing, it was probably present during his period of military service and may have been present at birth.  See statements from the Veteran and his wife dated October 2005, December 2005, and April 2006.  

The service treatment records (STRs) reflect that, in December 1952, the Veteran was involved in a motor vehicle accident that resulted in a compression fracture and mild concussion.  Nevertheless, the STRs, including the September 1951 entrance examination, do not contain any evidence or findings suggestive of a brain tumor.  Moreover, the Veteran's separation examination in September 1954 was normal and did not reveal any defects.  

Post-service treatment records show the Veteran was diagnosed with a craniopharyngioma in early 1996 and subsequently underwent a craniotomy later that year.  Despite the craniotomy, the evidence shows the Veteran has experienced several recurring brain tumors and various forms of treatment, including additional surgeries and radiation.  See private and VA treatment records dated from 1996 to 2013.  

In January 2009, Dr. J.H.U., one of the Veteran's physicians at the Mayo Clinic, submitted a statement which confirmed the Veteran's diagnosis of craniopharyngioma and detailed the treatment he has received.  In addressing whether it is possible the Veteran's tumor may have been present during military service, Dr. J.H.U. stated that, while he cannot be completely certain, it is possible that the tumor has been present since that time.  While considered competent medial evidence, Dr. J.H.U. failed to provide a rationale in support of his conclusion that the Veteran's tumor may have been present since service, thereby rendering his opinion inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In July 2009, the Veteran was afforded a VA examination during which the examiner reviewed the claims file, noted the Veteran's medical history as it pertained to the development of his craniopharyngioma, and interviewed the Veteran and his spouse.  After conducting a physical examination, the VA examiner continued the diagnosis of craniopharyngioma, which he noted was a relatively infrequent tumor, with an incidence of one in one million.  The VA examiner further stated that the craniopharyngioma is not associated with a mild closed head injury and, thus, not service-connected.  

While the July 2009 VA examiner provided a negative nexus opinion with rationale, e.g. that a craniopharyngioma is infrequent and not associated with closed head injuries, the VA examiner did not discuss the lay evidence of record which reflects that physicians have told the Veteran that the tumor may have been present at childhood, which - if true - raises the issue of whether the tumor existed prior to service and was aggravated therein, to include as a result of the in-service concussion.  Additionally, the Board notes the VA examiner did not address the competent medical evidence of record which suggests that the Veteran's tumor may have been present since service.  

Given the foregoing deficiencies, the Board finds that the July 2009 VA opinion is inadequate and that, before a fully informed decision may be rendered in this case, an addendum opinion is needed that considers all relevant lay and medical evidence of record and provides a more thorough discussion of the likely etiology of the Veteran's craniopharyngioma.  See Nieves- Rodriguez, supra.

Finally, as indicated in the Introduction, additional evidence, namely, VA treatment records dated through May 2013, has been added to the record since the issuance of the December 2010 statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the December 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the VA examiner who conducted the Veteran's July 2009 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) In regard to the Veteran's confirmed diagnosis of craniopharyngioma, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that the tumor pre-existed the Veteran's military service.  

(i) If there is clear and unmistakable evidence that the tumor pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's tumor, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the Veteran's tumor pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that it was incurred in or otherwise related to the Veteran's military service, including the mild concussion that occurred in December 1952.

In answering each of the foregoing, the examiner must acknowledge and discuss the lay evidence of record which reflects that physicians have stated that the tumor may have been present since childhood, as well as the medical evidence of record which suggests that the tumor may have been present since service.  The examiner may also identify and address any medical literature that provides evidence regarding the development and likely etiology of a craniopharyngioma.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the December 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


